The statement in the opinion that the original note of defendants was given to take up a demand note of like amount given by the Herman Produce Company, a partnership, for an overdraft of the partnership is claimed to be erroneous in saying it was an overdraft of the partnership instead of the corporation, the Herman-Casselton Creamery Company.
The original note, of which the one in suit was a renewal, was given about February 23, 1923. An officer of the bank testified that that original note replaced the partnership note and that the latter was given for an overdraft, without stating whose overdraft. The partnership note bears date December 29, 1922. The next day the books of the bank showed an overdraft of the creamery company of $6,233.42 and three deposits, one being in the sum of $6,000. A deposit slip of the creamery company was introduced, dated December 29, 1922, and under the item checks was the number 6,000. Whether this evidence warrants the conclusion that the partnership note represented an overdraft of the partnership or an overdraft of *Page 561 
the creamery company may be debatable. But had the jury found either to be true the original note as well as the one in suit could not have been an accommodation note. So if the statement be erroneous, as appellant contends, it could not alter the result.
The petition for rehearing is denied.